FILED: KINGS COUNTY CLERK 05/13/2021 05:23 PM                                             INDEX NO. 511392/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03735-MKB-SJB
                1                  Document 1-1 Filed 07/02/21 Page 1 of 7 PageID
                                                                 RECEIVED   NYSCEF:#:05/13/2021
                                                                                      6

         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
         = = = = = = = = = = = = = = = = = = = = = = = = = = =X           Index No.:
         RUFUS GIBBONS                                                    Date of Purchase:
                                                                          SUMMONS
                                      Plaintiff(s),                       Plaintiff designates
                                                                          KINGS
                      -against-                                           County as the place of trial
                                                                          The basis of the venue is:
         CUENCA CORONEL TRUCKING INC., and "JOHN DOE,"                    Plaintiff’s residence
         name fictitious, intended being that of operator,                2800 86th Street
                                                                          Brooklyn, New York
                                      Defendant(s).
         = = = = = = = = = = = = = = = = = = = = = = = = = = =X           County of QUEENS
         To the above named defendant(s):

                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to
         serve a copy of your answer, or, if the complaint is not served with this summons, to serve a
         notice of appearance on the Plaintiff's Attorneys within 20 days after the service of this
         summons exclusive of the day of service (or within 30 days after the service is complete if
         this summons is not personally delivered to you within the State of New York); and in case of
         your failure to appear or answer, judgment will be taken against you by default for the relief
         demanded herein.

         Dated: New York, New York
                February 18, 2021
                                                               SUBIN ASSOCIATES LLP

                                                               BY:
                                                               Robert J. Eisen
                                                               ROBERT J. EISEN, ESQ.
                                                               Attorneys for Plaintiff
                                                               Address and Telephone Number
                                                                150 Broadway – 23rd Fl
                                                               New York, New York 10038
                                                               (212) 285-3800
                                                               FILE NO.: 30636

         Defendants Address:

         Cuenca Coronel Trucking Inc.
         74 Academy Street
         Jersey City, NJ 07302

         Cuenca Coronel Trucking Inc.
         275 North 12th Street
         Newark, NJ 07107




                                                      1 of 7
FILED: KINGS COUNTY CLERK 05/13/2021 05:23 PM                                           INDEX NO. 511392/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03735-MKB-SJB
                1                  Document 1-1 Filed 07/02/21 Page 2 of 7 PageID
                                                                 RECEIVED   NYSCEF:#:05/13/2021
                                                                                      7

         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
         = = = = = = = = = = = = = = = = = = = = = = = = = = = =X
         RUFUS GIBBONS
                                      Plaintiff(s),
                                                                         VERIFIED COMPLAINT
                     -against-

         CUENCA CORONEL TRUCKING INC., and "JOHN DOE,"
         name fictitious, intended being that of operator,

                                      Defendant(s).

         = = = = = = = = = = = = = = = = = = = = = = = = = = = =X
                Plaintiff(s), RUFUS GIBBONS, by his attorneys, SUBIN ASSOCIATES LLP,

         complaining of the defendant(s) herein, respectfully shows to this Court and allege(s) as

         follows:

                1.     That at all times hereinafter alleged, the plaintiff, RUFUS GIBBONS, was a

         resident of the County of Kings, City and State of New York.

                2.     That at all times hereinafter alleged, RUFUS GIBBONS, was a pedestrian.

                3.     That at all the times hereinafter alleged, and upon information and belief, the

         defendant, CUENCA CORONEL TRUCKING INC., was and still is a foreign corporation

         authorized to do business in the State of New York.

                4.     That at all times hereinafter alleged, and upon information and belief, the

         defendant, CUENCA CORONEL TRUCKING INC., is the titled owner of a motor vehicle

         bearing license plate number AS213L New Jersey State.

                5.     That at all times hereinafter alleged, and upon information and belief, the

         defendant, CUENCA CORONEL TRUCKING INC., is the registered owner of a motor

         vehicle bearing license plate number AS213L New Jersey State.

                6.     That at all the times hereinafter alleged, and upon information and belief, the

         defendant, "JOHN DOE," name fictitious, intended being that of operator, operated a

         motor vehicle bearing license plate number AS213L New Jersey State.




                                                   2 of 7
FILED: KINGS COUNTY CLERK 05/13/2021 05:23 PM                                                INDEX NO. 511392/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03735-MKB-SJB
                1                  Document 1-1 Filed 07/02/21 Page 3 of 7 PageID
                                                                 RECEIVED   NYSCEF:#:05/13/2021
                                                                                      8

                7.     That at all times hereinafter alleged, and upon information and belief, the

         defendant, CUENCA CORONEL TRUCKING INC., maintained the motor vehicle bearing

         the aforementioned license plate number.

                8.     That at all times hereinafter alleged, and upon information and belief, the

         defendant, CUENCA CORONEL TRUCKING INC., managed the motor vehicle bearing

         the aforementioned license plate number.

                9.     That at all times hereinafter alleged, and upon information and belief, the

         defendant, "JOHN DOE," name fictitious, intended being that of operator, controlled the

         motor vehicle bearing the aforementioned license plate number.

                10.    That at all times hereinafter alleged, and upon information and belief, the

         defendant, "JOHN DOE," name fictitious, intended being that of operator, operated a

         motor vehicle bearing the aforementioned license plate number with the knowledge,

         permission and consent of defendant CUENCA CORONEL TRUCKING INC..

                11.    That at all times hereinafter alleged, and upon information and belief, the

         defendant, "JOHN DOE," name fictitious, intended being that of operator, controlled a

         motor vehicle bearing the aforementioned license plate number with the knowledge,

         permission and consent of defendant CUENCA CORONEL TRUCKING INC..

                12.    That at all times hereinafter alleged, and upon information and belief, the

         defendant, "JOHN DOE," name fictitious, intended being that of operator, operated a

         motor vehicle bearing the aforementioned license plate number in the course of his

         employment with defendant CUENCA CORONEL TRUCKING INC..

            13. That at all times hereinafter alleged, and upon information and belief, the defendant, "JOHN

         DOE," name fictitious, intended being that of operator, controlled a motor vehicle bearing

         the aforementioned license plate number in the course of his employment with defendant CUENCA

         CORONEL TRUCKING INC..

                14.    That at all of the times hereinafter mentioned, the roadway Northern

         Boulevard, at or near its intersection with 34th Street, Queens, New York , in the County of




                                                     3 of 7
FILED: KINGS COUNTY CLERK 05/13/2021 05:23 PM                                            INDEX NO. 511392/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03735-MKB-SJB
                1                  Document 1-1 Filed 07/02/21 Page 4 of 7 PageID
                                                                 RECEIVED   NYSCEF:#:05/13/2021
                                                                                      9

         Queens, City and State of New York was and still is a public roadway used extensively by the

         public in general.

                15.     That on 08/14/2018, at the aforesaid location, the aforesaid motor vehicle

         came into contact with the plaintiff.

                16.     That the aforesaid accident and injuries resulting therefrom were due solely

         and wholly as a result of the careless, reckless and negligent manner in which the defendants

         owned, operated, maintained, managed and controlled their motor vehicle without this

         plaintiff in any way contributing thereto.

                17.     That by reason of the foregoing and the negligence of the defendants, the

         plaintiff RUFUS GIBBONS, was severely injured, bruised and wounded, suffered, still

         suffers and will continue to suffer for some time physical pain and bodily injuries and

         became sick, sore, lame and disabled and so remained for a considerable length of time.

                18.     That by reason of the foregoing, the plaintiff, RUFUS GIBBONS, was

         compelled to and did necessarily require medical aid and attention, and did necessarily pay

         and become liable therefore for medicines and upon information and belief, the plaintiff will

         necessarily incur similar expenses.

                19.     That by reason of the foregoing, the plaintiff, RUFUS GIBBONS, has been

         unable to attend to his usual occupation in the manner required.

                20.     That by reason of the wrongful, negligent and unlawful actions of the

         defendants, as aforesaid, the plaintiff, RUFUS GIBBONS, sustained serious injuries as

         defined in Section 5102 (d) of the Insurance Law of the State of New York, and has sustained

         economic loss greater than basic economic loss as defined in Section 5102 of the said

         Insurance Law.

                21.     That one or more of the exceptions of §1602 of the Civil Practice Law and

         Rules applies to the within action.

                22.     Due to the abovesaid, plaintiff is entitled to damages in the sum which exceeds

         the sum or value established by 28 USC §1332(a) exclusive of interest and costs.




                                                      4 of 7
FILED: KINGS COUNTY CLERK 05/13/2021 05:23 PM                                              INDEX NO. 511392/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03735-MKB-SJB
                1                  Document 1-1 Filed 07/02/21 Page 5 of 7 PageID
                                                                  RECEIVED        #: 05/13/2021
                                                                            NYSCEF:  10

                WHEREFORE, the plaintiff demands judgment against the defendant in amounts

         which exceed the monetary jurisdictional limits of any and all lower Courts which would

         otherwise have jurisdiction herein, in amounts to be determined upon the trial of this action,

         together with the costs and disbursements of this action, and with interest from the date of

         this accident.

         Dated: New York, New York
                February 18, 2021


                                                       SUBIN ASSOCIATES LLP
                                                       BY:

                                                       Robert J. Eisen
                                                       ROBERT J. EISEN, ESQ.
                                                       Attorneys for Plaintiff
                                                       150 Broadway – 23rd Fl
                                                       New York, New York 10038
                                                       (212) 285-3800
                                                       FILE NO.: 30636




                                                     5 of 7
FILED: KINGS COUNTY CLERK 05/13/2021 05:23 PM                                               INDEX NO. 511392/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03735-MKB-SJB
                1                  Document 1-1 Filed 07/02/21 Page 6 of 7 PageID
                                                                  RECEIVED        #: 05/13/2021
                                                                            NYSCEF:  11

         STATE OF NEW YORK)
              ) ss
         COUNTY OF NEW YORK)

         I, the undersigned, an attorney admitted to practice in the courts of New York State, state
         under penalty of perjury that I am one of the attorneys for the plaintiff(s) in the within action;
         I have read the foregoing SUMMONS AND COMPLAINT and know the contents thereof;
         the same is true to my own knowledge, except as to the matters therein stated to be alleged on
         information and belief, and as to those matters I believe to be true. The reason this
         verification is made by me and not by my client(s), is that my client(s) are not presently in the
         County where I maintain my offices. The grounds of my belief as to all matters not stated
         upon my own knowledge are the materials in my file and the investigations conducted by my
         office.

         Dated: New York, New York
                   February 18, 2021



                                                       Robert J. Eisen
                                                       ROBERT J. EISEN, ESQ.




                                                      6 of 7
FILED: KINGS COUNTY CLERK 05/13/2021 05:23 PM                                          INDEX NO. 511392/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-03735-MKB-SJB
                1                  Document 1-1 Filed 07/02/21 Page 7 of 7 PageID
                                                                  RECEIVED        #: 05/13/2021
                                                                            NYSCEF:  12

            Index No.

            SUPREME COURT OF THE START OF NEW YORK
            COUNTY OF KINGS
            = = = = = = = = = = = = = = = = = = = = = = = = = = = == = = = =
            RUFUS GIBBONS

                                         Plaintiff(s),

                        -against-

            CUENCA CORONEL TRUCKING INC., and "JOHN DOE," name fictitious, intended being
            that of operator,

                                         Defendant(s).
            = = = = = = = = = = = = = = = = = = = = = = = = = = = == = = = = = = = = = = = = = = =

                                    SUMMONS AND VERIFIED COMPLAINT

            = = = = = = = = = = = = = = = = = = = = = = = = = = = == = = = = = = = = = = = = = = =
                                            SUBIN ASSOCIATES LLP
                                               Attorneys for Plaintiff
                                     Office and Post Office Address, Telephone
                                                  150 Broadway – 23rd Fl
                                                New York, New York 10038
                                                  (212) 285-3800
                                                   File No.: 30636




                                                     7 of 7
